        Case 6:20-bk-01346-KSJ            Doc 744         Filed 08/20/21     Page 1 of 18




                                       ORDERED.
    Dated: August 20, 2021




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
                                 www.flmb.uscourts.gov

    In re                                                 )   Case No. 6:20-bk-01346-KSJ
                                                          )   Chapter 11
    Ellingsworth Residential Community                    )
    Association, Inc.,                                    )
                                                          )
             Debtor.                                      )
                                                          )


                MEMORANDUM OPINION ON DEBTOR’S
        OBJECTIONS TO CLAIMS 4-3 AND 5-2 FILED BY ALICE GUAN

            Alice Guan (“Guan”), pro se, has filed two claims against Debtor, Ellingsworth

Residential Community Association, Inc.—Claim 4-3 for attorneys’ fees and costs

incurred during state court litigation and Claim 5-2 for $1,600,000 for additional

damages against Debtor.1 Debtor has objected to both claims.2 The Court will disallow

Claim 5-2 in full and partially allow Claim 4-3 for $377,496.60.3



1
  Claim 5-2 is duplicative insofar as it includes the same attorneys’ fees requested in Claim 4-3.
2
  Amended Omnibus Objection to Allowance of Claims 4-3 and 5-2 Filed by Alice Guan, Doc. No. 313.
3
  A trial was held on February 25, 2021. The Court heard testimony from Guan and Michael Panko, the
President of Debtor. Doc. No. 687. Guan was unable to proceed due to health concerns. The parties have filed
written closing statements. Doc. Nos. 688 and 690. In addition, Guan’s former attorneys have substantiated
their attorneys’ fees and costs in separate affidavits. Doc. Nos. 733, 736-741. No further evidence is needed.

                                                      1
        Case 6:20-bk-01346-KSJ              Doc 744        Filed 08/20/21      Page 2 of 18




                                  Debtor and Guan’s Background

        Debtor is a homeowner’s association representing 80 homes in three

developments. They have a gate, common area property, and a fountain but no other

amenities, such as a pool, community center, or playground. All 80 homeowners pay

the same quarterly assessment of $420 and are subject to the Declarations of

Covenants, Conditions and Restrictions for Ellingsworth dated September 12, 2013

(the “Declarations”).

        On February 25, 2016, the developer, Meritage Homes, managed Debtor and,

acting on behalf of Debtor, sued Guan in Florida State Court (the “State Court

Lawsuit”).4 Guan owns a home in one of the managed developments and allegedly

had violated certain association rules relating to landscaping on her property.5 Guan

filed counterclaims for abuse of process, violation of the Florida civil Racketeer

Influenced Corrupt Organizations (“RICO”) statute, intentional infliction of

emotional distress, negligence, breach of contract, and declaratory relief.6

        During the State Court Lawsuit, Guan argued Debtor had failed to pursue

arbitration before filing the lawsuit as required in Debtor’s Declarations. The trial

court denied this argument. Guan appealed; and the Fifth District Court of Appeal




4
  The State Court Lawsuit was initially filed in Seminole County Court. Complaint, Ellingsworth Residential Cmty.
Ass’n v. Guan, No. 2016-CC-000630 (Fla. Seminole Cnty. Ct. Feb. 25, 2016). In 2017, the State Court Lawsuit
was transferred to Seminole County Circuit Court and was redocketed. Certified Copy of Order to Transfer with
Entire Court File from County Court, Ellingsworth Residential Cmty. Ass’n v. Guan, No. 2017-CA-002697 (Fla.
18th Cir. Ct. Dec. 8, 2017).
5
  Trial Tr. 49:2-5, 54:2-7, Doc. No. 687.
6
  Debtor’s Ex. 16.

                                                       2
        Case 6:20-bk-01346-KSJ            Doc 744         Filed 08/20/21     Page 3 of 18




reversed.7 Following reversal, the trial court dismissed Debtor’s lawsuit, held Guan

was entitled to attorneys’ fees and costs, and retained jurisdiction to determine

attorneys’ fees and costs incurred between February 25, 2016, when the State Court

Lawsuit was filed, and January 29, 2020.8 Debtor then filed this Chapter 11 bankruptcy

case on March 3, 2020,9 before the trial court could award attorneys’ fees and costs or

resolve Guan’s pending counterclaims.

                                     Debtor’s Bankruptcy Case

        Debtor proposed a plan of reorganization.10 The plan is simple—it provides for

the payment of allowed administrative, priority claims and unsecured claims over

three years. Debtor has no secured creditors. Article IV, paragraph B of the Plan,

which describes payments to Debtor’s unsecured creditors, provides that a Creditors’

Trust will be created from which unsecured creditors will receive payment, pro rata,

of their allowed claims. On the effective date, the Creditors’ Trust shall consist of (i)

25% of all accounts received that become older than 90 days past due for three years,

(ii) net proceeds received from all Causes of Action, and (iii) net disposable income for

three years, including a special assessment of $300,000, to make these payments.

Attached to the Plan is Debtor’s Projected Disposable Income, which projects $16,000




7
  Guan’s Ex. 8 at 27-30; Guan v. Ellingsworth Residential Cmty. Ass’n, 278 So. 3d 840, 842 (Fla. 5th DCA 2019)
(concluding Ellingsworth waived its claims against Guan when it failed to submit the dispute to arbitration
within thirty days after termination of mediation and remanding to the trial court with directions that
Ellingsworth’s claim against Guan be dismissed with prejudice).
8
  Debtor’s Ex. 15; Guan’s Ex. 1.
9
  Doc. No. 1.
10
   Debtor filed the Plan on June 1, 2020, which was modified on August 13, 2020, and August 20, 2020. Doc.
Nos. 54, 250, and 270. Debtor’s Final Plan of Reorganization, which incorporates the modifications, is Doc.
No. 294.

                                                      3
        Case 6:20-bk-01346-KSJ            Doc 744         Filed 08/20/21     Page 4 of 18




of funds available to the Creditors’ Trust over three years, not including the $300,000

special assessment.

        During the bankruptcy case, Guan, who represents herself and has no legal

experience, filed numerous conflicting and confusing papers, some of which objected

to confirmation of Debtor’s Plan.11 For the reasons stated in the Memorandum

Opinion Confirming Debtor’s Plan of Reorganization, on October 16, 2020, I found

Debtor satisfied all the requirements of § 1191 of the Bankruptcy Code,12 and

confirmed Debtor’s Plan of Reorganization over Guan’s objections. 13 In the Order

Confirming Debtor’s Plan, this Court retained “jurisdiction for any matters that may

come before the Court in the administration or enforcement of the Plan and or this

order including, but not limited to, the jurisdiction to determine all objections to claims

of creditors.”14

                                            Guan’s Claims

        Guan filed two unsecured proofs of claim.15 Amended Claim 4-3 requests

attorneys’ fees and costs of $500,000 incurred in the State Court Lawsuit, the pre-

litigation mediation between Guan and Debtor, and in this bankruptcy case. Guan’s

Amended Claim Number 5-2 requests the same attorneys’ fees and additional damages

against Debtor of $1,600,000.



11
   Doc. Nos. 147, 149, 167, 180, 182, 253, 257, 260, 268, 272, 297, and 304.
12
   Unless otherwise stated, all references to the Bankruptcy Code refer to Title 11 of the United States Code.
13
   Doc. Nos. 340 and 341. Guan has filed an appeal of the confirmation order, which remains pending. Doc.
No. 347.
14
   Doc. No. 340 at 5.
15
   Both of Guan’s initial claims were filed May 12, 2020. The operative amended claims, Claim 4-3 and Claim
5-2, were filed on June 26, 2020. The claims are timely.

                                                      4
        Case 6:20-bk-01346-KSJ               Doc 744          Filed 08/20/21       Page 5 of 18




         Under § 502(a) of the Bankruptcy Code, a timely proof of claim filed in proper

form is deemed allowed unless a party in interest objects. Federal Rule of Bankruptcy

Procedure 3001(f) provides that a proof of claim executed and filed under the Federal

Rules of Bankruptcy Procedure shall constitute prima facie evidence of the validity

and amount of the claim. The burden then shifts to the debtor to show the claim is

incorrect.16 If the debtor meets the burden of responding to the prima facie,

the burden shifts back to the creditor to prove the existence and amount of the claim. 17

         Section 502(b)(1) provides:

         (b) Except as provided in subsections (e)(2), (f), (g), (h) and (i) of this
         section, if such objection to a claim is made, the court, after notice and a
         hearing, shall determine the amount of such claim in lawful currency of
         the United States as of the date of the filing of the petition, and shall allow
         such claim in such amount, except to the extent that--
         (1) such claim is unenforceable against the debtor and property of the
         debtor, under any agreement or applicable law for a reason other than
         because such claim is contingent or unmatured . . . .

To determine the allowance of a proof of claim under § 502(b)(1), courts will often

look to state law.

         “‘[C]reditors’ entitlements in bankruptcy arise in the first instance from the

underlying substantive law creating the debtor’s obligation, subject to any qualifying

or contrary provisions of the Bankruptcy Code.’ That principle requires bankruptcy

courts to consult state law in determining the validity of most claims.”18 “[A] claim




16
   In re Bean, 252 B.R. 570, 573 (Bankr. M.D. Fla. 2000).
17
   Id. (citing Vines v. IRS (In re Vines), 200 B.R. 940, 948 (M.D. Fla. 1996)).
18
   Travelers Cas. & Sur. Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443, 450-51, 127 S. Ct. 1199, 1204-05 (2007)
(internal citation omitted) (quoting Raleigh v. Ill. Dep’t of Revenue, 530 U.S. 15, 20, 120 S. Ct. 1951, 1955 (2000)).

                                                          5
       Case 6:20-bk-01346-KSJ           Doc 744        Filed 08/20/21   Page 6 of 18




against the bankruptcy estate will not be allowed in a bankruptcy proceeding if the

same claim would not be enforceable against the debtor outside of bankruptcy.” 19

                          Claim 4-3: Guan’s State Court Attorneys’ Fees

       Following the Fifth District Court of Appeal’s reversal and award of appellate

attorneys’ fees, the trial court dismissed Debtor’s lawsuit and awarded Guan

reasonable attorneys’ fees and costs.20 Before the trial court could determine these

exact fees, Debtor filed this bankruptcy case.

       Guan timely filed Claim 4-3 for $500,000 seeking reimbursement of monies she

paid her former lawyers in the State Court Lawsuit. Guan also seeks reimbursement

of her pre-litigation meditation costs and her bankruptcy attorneys’ fees. Debtor

objects to Claim 4-3 as deficient, unreasonable, and duplicative.21

       Rather than pursue mandatory arbitration as dictated by Debtor’s Declaration,

Debtor sued Guan in state court on February 25, 2016. Debtor chose the forum and

forced Guan to litigate in state court. The Fifth District Court of Appeals later found

the lawsuit improper, directed the trial court to dismiss the action, and awarded Guan

reasonable attorneys’ fees and costs.22 The trial court dismissed the case on October 8,

2019,23 and, on January 29, 2020, determined Guan is entitled to reasonable attorneys’

fees and costs incurred at the trial level.24 I find the entitlement period to award

attorneys’ fees and costs runs from February 25, 2016, when the State Court Lawsuit


19
   United States v. Sanford (In re Sanford), 979 F.2d 1511, 1513 (11th Cir. 1992).
20
   Debtor’s Ex. 15; Guan’s Ex. 1.
21
   Amended Omnibus Objection to Allowance of Claims 4-3 and 5-2 Filed by Alice Guan, Doc. No. 313.
22
   Guan’s Ex. 182.
23
   Debtor’s Ex. 15.
24
   Guan’s Ex. 1.

                                                   6
        Case 6:20-bk-01346-KSJ              Doc 744        Filed 08/20/21      Page 7 of 18




was filed, to January 29, 2020, when the trial court awarded Guan trial level fees and

costs.25

        The state court litigation was intense, lasted over three years, and involved six

sets of attorneys representing Guan. She likely is a difficult client to represent. Guan

incurred substantial attorneys’ fees and costs opposing Debtor’s lawsuit and ultimately

succeeded. Debtor could have avoided these costs simply by proceeding first to

arbitration and following its own rules. Debtor chose unwisely and now must

reimburse Guan for all fees and costs she incurred during the entitlement period.

        To fairly determine these fees and costs, this Court—with the valuable

assistance of the Subchapter V Trustee, Todd Budgen—requested Guan’s former

attorneys to file affidavits listing fees incurred during the State Court Lawsuit.26 The

requested affidavits were filed,27 and the Court has organized the relevant28

information into this chart:




25
   These are the dates from the initiation of the 2016 State Court Lawsuit to the date of the State Court’s order
finding that Guan is entitled to fees and costs associated with the State Court proceedings. Guan’s Ex. 1.
26
   Doc. No. 728.
27
   Doc. Nos. 733-1, 736-1, 737-1, 738-1, 740-1, and 741-1.
28
   While additional information was requested and supplied by the attorneys regarding fees incurred before and
after the relevant time period, the chart reflects the fees and costs incurred during the applicable period—
February 25, 2016, to January 29, 2020.

                                                       7
        Case 6:20-bk-01346-KSJ              Doc 744         Filed 08/20/21      Page 8 of 18




              Attorney       Total Amount            Amount of
                                                                           Total Paid by            Unpaid
Attorney       Hourly        Billed Prior to          Invoice
                                                                              Guan                  Amount
                Rate           Reduction              Reduced


  John         $400 p/
                               $122,098.86           $11,588.86              $113,795.26                $0
Zielinski       hour

Peter R.        $300
                                $8,353.75              $670.75                  $7,683                  $0
McGrath        p/hour

Dorothy        $400 p/
                               $308,833.10             $110,775              $198,058.10                $0
F. Easley       hour

 Frederic
               $300 p/
    B.                         $45,361.26              $15,810               $29,551.26                 $0
                hour
 O’Neal
 Eric P.
               $225 p/
 LaRue,                          $11,730                    $0                 $11,730                  $0
                hour
   II
 Edward
               $350 p/
   P.                          $16,678.98                   $0               $16,678.98                 $0
                hour
 Jordan



        The Court tested the fees sought by Guan’s lawyers under the Johnson lodestar

analysis that initially multiplies an attorney’s reasonable hourly rate by the number of

hours reasonably expended.29 Several attorneys substantially reduced their final



29
  A determination of whether these fees are reasonable requires the Court to consider the number of hours that
could be reasonably expended on the litigation and then multiply that hourly figure by a reasonable hourly rate.
This is known as the “lodestar method.” Grant v. George Schumann Tire & Battery Co., 908 F.2d 874, 879 (11th
Cir. 1990). In conducting this analysis, the Court considers the twelve factors outlined in Johnson v. Georgia
Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974). Those twelve factors are: (1) the time and labor required; (2)
the novelty and difficulty of the questions; (3) the skill requisite to perform the legal service properly; (4) the
preclusion of other employment by the attorney due to acceptance of the case; (5) the customary fee; (6) whether
the fee is fixed or contingent; (7) time limitations imposed by the client or the circumstances; (8) the amount
involved and the results obtained; (9) the experience, reputation, and ability of the attorneys; (10) the
“undesirability” of the case; (11) the nature and length of the professional relationship with the client; and (12)
awards in similar cases. Id. at 717-19. The Court considered each applicable Johnson factor in reviewing the fees
requested.

                                                        8
        Case 6:20-bk-01346-KSJ            Doc 744         Filed 08/20/21     Page 9 of 18




invoice. These reductions total $138,844.61. And each attorney confirmed Guan has

paid their final invoices, totaling $377,496.60. This is the loss Guan has suffered by

Debtor’s actions and the amount she may recover.

        After review of the record, the billing invoices admitted into evidence,30 and the

parties post-trial filings,31 and summary affidavits32 submitted by Guan’s former

counsel during the 2016 State Court Lawsuit and subsequent appeal, I specifically find

the attorneys’ fees and associated costs are reasonable, all work was performed in the

State Court Lawsuit during the entitlement period, and Guan is entitled to

reimbursement of $377,496.60.33

        I further find Debtor’s objection that the fees are unreasonable, duplicative, or

otherwise objectionable is without merit and is overruled. For example, Debtor asserts

the fees of Mr. Zielinski were not specifically addressed by the Florida state courts and

are not awardable. However, Debtor acknowledges Mr. Zielinski represented Guan

on her state court appeal during the relevant timeframe. Their objection rings hollow

when the primary concern is that the state court never entered a separate order on their

fee request.

        Guan also requests reimbursement of attorneys’ fees and costs she incurred in

mediation with Debtor before the State Court Lawsuit was filed and during this

bankruptcy case. She may not recover these fees. “Under the traditional ‘American



30
   Debtor’s Exs. 1-9.
31
   Doc. Nos. 688 and 690.
32
   Doc. Nos. 733-1, 736-1, 737-1, 738-1, 740-1, and 741-1.
33
   Martinez v. Giacobbe, 951 So. 2d 902, 904 (Fla. 3d DCA 2007); Dvorak v. First Family Bank, 639 So. 2d 1076,
1078 (Fla. 5th DCA 1994).

                                                      9
       Case 6:20-bk-01346-KSJ              Doc 744        Filed 08/20/21        Page 10 of 18




rule,’ attorney’s fees are not ordinarily recoverable in the absence of a statute or

enforceable contract providing therefor.”34 As previously stated, Guan is entitled to

her attorneys’ fees and costs associated with the State Court Lawsuit and appeal from

the commencement of the case until the entry of the last order awarding fees. However,

Guan is not entitled to attorneys’ fees and costs for work done pre-litigation or after the

dismissal of Debtor’s State Court Lawsuit, including any work done on Guan’s

affirmative claims for damages against Debtor or in this bankruptcy case. Given that

there is no statute or agreement by the parties to the contrary, Guan will bear the cost

of her own legal fees and expenses for all work done outside the entitlement period. 35

        Debtor’s objection36 to Claim 4-3 is partially sustained to exclude Guan’s claim

for attorneys’ fees and costs outside the entitlement period (February 25, 2016, to

January 29, 2020) or outside the scope of reimbursable services. Debtor’s objection to

Claim 4-3 is otherwise is overruled. Claim 4-3 is allowed for $377,496.60.

                   Claim 5-2: Guan’s Affirmative Claims against Debtor

        In Claim 5-2, Guan asserts a general unsecured claim for damages against

Debtor for $1.6 million.37 She often calls these her “counterclaims” because she filed

them in response to Debtor’s improper State Court Lawsuit. In her declaration, filed

on February 16, 2021, Guan acknowledges she asserts these three claims (or

counterclaims) against Debtor: (1) abuse of process, (2) violation of the Florida RICO


34
   Rothenberg v. Sec. Mgmt. Co., 736 F.2d 1470, 1471 (11th Cir. 1984) (citing Fleischmann Distilling Corp. v. Maier
Brewing Co., 386 U.S. 714, 717, 87 S. Ct. 1404, 1407 (1967)).
35
   See id. (citing Fleischmann Distilling Corp., 386 U.S. at 717, 87 S. Ct. at 1407).
36
   Amended Omnibus Objection to Allowance of Claims 4-3 and 5-2 Filed by Alice Guan, Doc. No. 313.
37
   Claim 5-2 also includes the same attorneys’ fees and costs sought in Claim 4-3, discussed above. To that extent,
Claim 5-2 is duplicative of Claim 4-3.

                                                       10
       Case 6:20-bk-01346-KSJ             Doc 744      Filed 08/20/21       Page 11 of 18




statute, and (3) intentional infliction of emotional distress.38 All three claims request

damages mostly because Debtor sued her in state court rather than pursued arbitration.

        At trial, on February 25, 2021, Guan attempted to add two new claims against

Debtor for malicious prosecution and tortious interference with the performance of a

contract.39 Because of Guan’s history of confusing pleadings and practice of raising

new claims at the last minute and during hearings, the Court earlier had precluded her

from further amending her claims.40 As such, these two new claims are barred, and the

Court will not consider them. That leaves Guan’s three claims for abuse of process,

RICO violation, and intentional infliction of emotional distress to discuss.

                                             Abuse of Process

        In her abuse of process claim, Guan asserts Debtor had an “ulterior motive” in

filing and pursuing its State Court Lawsuit.41 Essentially, Guan argues she had

construction defect claims against Meritage, and Debtor, who was then controlled by

Meritage, used litigation to pressure her into “waiv[ing] her claim against Meritage.”42

        A cause of action for abuse of process requires a plaintiff to prove that: “(1) the

defendant made an illegal, improper, or perverted use of process; (2) the defendant had

an ulterior motive or purpose in exercising the illegal, improper or perverted process;

and (3) the plaintiff was injured as a result of defendant's action.”43 “There is no abuse


38
   Doc. No. 457 at 6. Guan acknowledges her declaratory relief claim was dismissed by the state court, and she
affirmatively withdrew her claims for negligence and breach of contract. This Court, on September 11, 2020,
precluded Guan from filing any further amended claims, Doc. No. 308, so no further counterclaims may be
added.
39
   Trial Tr. 40:20-42:6, Doc. No. 687; see also Doc. No. 457 at 6-7, 9-10.
40
   Case Management Order on Objection to Ms. Guan’s Claims ¶ 1, Doc. No. 308 (entered Sept. 11, 2020).
41
   Debtor’s Ex. 16.
42
   Debtor’s Ex. 16.
43
   Thomson McKinnon Sec., Inc. v. Light, 534 So. 2d 757, 760 (Fla. 3d DCA 1988).

                                                     11
         Case 6:20-bk-01346-KSJ            Doc 744       Filed 08/20/21        Page 12 of 18




of process, however, when the process is used to accomplish the result for which it was

created, regardless of an incidental or concurrent motive of spite or ulterior purpose.”44

“Moreover, if there is ‘a reasonable basis in law and fact to initiate the judicial

proceedings, then [such] processes [are] justified even though they may have served

some other collateral purpose.’ Merely participating in a proceeding is not abuse of

process.”45

         Here, Debtor sued Guan, serving her with a summons and the state court

complaint, because she arguably had violated certain rules relating to the landscaping

on her property. Guan admits she changed her landscaping, and her landscaping

modifications prompted the dispute.46 Whether Debtor had an ulterior motive, Debtor

sued to accomplish the result for which it was created: to get Guan to comply with the

association’s rules. Debtor merely served Guan with its complaint to seek a court order

compelling Guan to comply with the community’s landscaping rules. Guan fails to

state a claim for abuse of process.47

         Although Debtor should have pursued arbitration instead of litigation, the key

is that Debtor was enforcing its Declarations, albeit in an improper forum, to get Guan

to comply. Debtor properly served its lawsuit to get Guan to follow the community

rules.



44
   Scozari v. Barone, 546 So. 2d 750, 751 (Fla. 3d DCA 1989).
45
   Cox-Tanner v. Taylor, Bean, & Whitaker Mortg. Corp. (In re Taylor, Bean, & Whitaker Mortg. Corp.), No. 3:09-BK-
7047-JAF, 2011 WL 5245420, at *3 (Bankr. M.D. Fla. Oct. 24, 2011) (alterations in original) (internal citation
omitted) (first quoting Scozari, 546 So. 2d at 752; then citing Thomson McKinnon Sec., 534 So. 2d at 759-60).
46
   Doc. No. 690 at 9; Trial Tr. 54:2-7, Doc. No. 687.
47
   See Scozari, 546 So. 2d at 751; see also Della-Donna v. Nova Univ., Inc., 512 So. 2d 1051, 1056 (Fla. 4th DCA
1987) (“[F]iling a lawsuit with the ulterior motive of harassment does not constitute abuse of process.”).

                                                       12
       Case 6:20-bk-01346-KSJ              Doc 744       Filed 08/20/21        Page 13 of 18




        Guan’s testimony on events that happened before Debtor’s lawsuit48 is

irrelevant for her abuse-of-process claim.49 Guan presented no evidence of a misuse of

process after the complaint was issued by Debtor, and she has failed to establish a basis

for liability or damages for a claim of abuse of process.50 No further evidence is needed,

and no amount is recoverable on her claim for abuse of process. Guan simply has no

such claim.

                                              RICO Violation

        Guan next alleges Debtor has violated the Florida RICO statute by participating

in a “scheme with the intent to defraud [her] and/or with the intent to foreclose on

[her] property and/or obtain [her] property by false and/or fraudulent pretenses,

representation, or promises of willful misrepresentation of a future act.”51

        Section 772.103 of the Florida Statutes makes it unlawful for any person

“[t]hrough a pattern of criminal activity . . . to acquire or maintain, directly or

indirectly, any interest in or control of any enterprise or real property,” or for a person

“[e]mployed by, or associated with, any enterprise to conduct or participate, directly



48
   Trial Tr. 117:8-124:5, 131:17-140:10, Doc. No. 687.
49
   Marty v. Gresh, 501 So. 2d 87, 90 (Fla. 1st DCA 1987) (holding that events before service of process which may
have suggested malicious intent did not advance cause of action for abuse of process).
50
   Cazares v. Church of Scientology of Cal., Inc., 444 So. 2d 442, 444 (Fla. 5th DCA 1983) (“[A]buse of process
requires an act constituting the misuse of process after it issues. The maliciousness or lack of foundation of the
asserted cause of action itself is actually irrelevant to the tort of abuse of process.”).
51
   Guan also references the Florida Communications Fraud Act. However, she failed to establish or even truly
address the requisite elements to show that Debtor engaged in organized fraud or communications fraud.
Accordingly, any part of Guan’s claim based on Florida Communications Fraud also fails as a matter of law.
See Gomez v. State, 220 So. 3d 495, 498 n.4 (Fla. 3d DCA 2017) (“The Florida Communications Fraud Act sets
forth two separate offenses—‘organized fraud’ under section 817.034(4)(a) and ‘communications fraud’ under
section 817.034(4)(b).”); Fla. Stat. § 817.034(4)(a) (”Any person who engages in a scheme to defraud and obtains
property thereby is guilty of organized fraud . . . .”); Fla. Stat. § 817.034(4)(b) (“Any person who engages in a
scheme to defraud and, in furtherance of that scheme, communicates with any person with intent to obtain
property from that person is guilty, for each such act of communication, of communications fraud . . . .”).

                                                       13
       Case 6:20-bk-01346-KSJ              Doc 744       Filed 08/20/21       Page 14 of 18




or indirectly, in such enterprise through a pattern of criminal activity,” or to conspire

to do so.52 Section 772.104(1) provides civil remedies for violations of section 772.103.

        Section 772.102 defines a “pattern of criminal activity” as “engaging in at least

two incidents of criminal activity that have the same or similar intents, results,

accomplices, victims, or methods of commission or that otherwise are interrelated by

distinguishing characteristics and are not isolated incidents.”53

        Guan’s allegations stem from a single contract or transaction with Debtor—

Debtor assessed wrongful charges against her under Debtor’s Declarations. “[T]o

bring a RICO action in Florida, a plaintiff has to show ‘there has been some sort of

ongoing criminal behavior,’”54 and “a plaintiff must plead the necessary predicate acts

or continuity of endeavor.”55

        Guan has demonstrated no criminal behavior much less any ongoing criminality.

She has alleged only one predicate act. And the only claimant is one party—Debtor.

There is no conspiratorial scheme, no RICO enterprise, and no pattern of racketeering

activity. Guan’s RICO claim fails as a matter of law. No amount is recoverable on her

claim for an alleged violation of the Florida RICO statute.

                             Intentional Infliction of Emotional Distress

        Guan last alleges Debtor caused her emotional distress by pursuing its claim

against her and by trying “to force [her] to waive [her] rights” to hold Meritage liable



52
   Fla. Stat. § 772.103.
53
   Fla. Stat. § 772.102(4).
54
   Eagletech Commc’ns, Inc. v. Bryn Mawr Inv. Grp., Inc., 79 So. 3d 855, 864 (Fla. 4th DCA 2012) (emphasis added)
(quoting Ginsberg v. Lennar Fla. Holdings, 645 So.2d 490, 501 (Fla. 3d DCA 1994)).
55
   Id. (citing Ginsberg, 645 So. 2d at 501).

                                                       14
       Case 6:20-bk-01346-KSJ              Doc 744       Filed 08/20/21       Page 15 of 18




for construction defects to her home.56 She also argues Debtor is responsible for

intentional infliction of emotional distress because it failed initially to arbitrate its

claims. Guan essentially argues she was emotionally harmed because Debtor sued her.

        “The elements of a cause of action for intentional infliction of emotional distress

are: (1) the wrongdoer’s conduct was intentional or reckless; (2) the conduct was

outrageous; (3) the conduct caused emotional distress; and (4) the emotional distress

was severe.”57 “Liability has been found only where the conduct has been so

outrageous in character, and so extreme in degree, as to go beyond all possible bounds

of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

community.”58

        Guan has failed to state a claim for intentional infliction of emotional distress.59

The conduct of Debtor is analogous to the conduct of the defendant corporation and

its agent in Southland Corp. v. Bartsch.60 In that case, the Florida District Court of

Appeal stated that a claim for intentional infliction of emotional distress cannot stand

where the offending conduct is privileged; “the actor is never liable where he does no

more than insist upon his legal rights in a permissible way, even though the actor is

well aware that such insistence is sure to cause emotional distress.”61




56
   Debtor’s Ex. 16 at 48-50; Trial Tr. 61:11-23; Doc. No. 690 at 18-19.
57
   Kendron v. SCI Funeral Servs. of Fla., LLC, 230 So. 3d 636, 637 (Fla. 5th DCA 2017).
58
   Metro. Life Ins. Co. v. McCarson, 467 So. 2d 277, 278-79 (Fla. 1985) (quoting Restatement (Second) of Torts §
46 (1965)).
59
   Liberty Mut. Ins. Co. v. Steadman, 968 So. 2d 592, 595 (Fla. 2d DCA 2007) (“Whether conduct is outrageous
enough to support a claim of intentional infliction of emotional distress is a question of law, not a question of
fact.”).
60
   Southland Corp. v. Bartsch, 522 So. 2d 1053 (Fla. 5th DCA 1988).
61
   Id. at 1056 (citing Restatement (Second) of Torts § 46(d) (1965)).

                                                       15
      Case 6:20-bk-01346-KSJ            Doc 744      Filed 08/20/21      Page 16 of 18




        Debtor sued Guan to enforce its Declarations. Although the Fifth District Court

of Appeal ultimately concluded arbitration not litigation was the proper forum, this

alone does not show that its conduct was “so outrageous in character, and so extreme

in degree, as to go beyond all possible bounds of decency.” 62

        The trial court agreed with Debtor, finding it could continue with litigation.

And either forum—arbitration or litigation—is stressful for litigants. So, for Debtor to

believe it could litigate without first pursuing arbitration is neither “outrageous” or

“extreme.” Debtor did make a mistake but, even if I found that Debtor exceeded the

bounds of propriety by failing to arbitrate, which I do not, it is clear Debtor’s conduct

“simply does not rise to the level of outrageousness.”63

        And Guan has not demonstrated that the litigation objectively would cause a

reasonable person to experience the “severe” emotional distress required to make out

a claim for intentional infliction of emotional distress. To qualify as “severe,”

emotional distress must be “of such a substantial quality or enduring quality that no

reasonable person in a civilized society should be expected to endure it.” 64

        In her second amended complaint, which Guan repeatedly references in her

closing statement, Guan alleged that Debtor’s actions “aggravate[d] . . . a prior injury

. . . [she] experienced in her abusive marriage.”65 Litigation always is stressful.




62
   Metro. Life Ins., 467 So. 2d at 278-79.
63
   See Food Lion, Inc. v. Clifford, 629 So. 2d 201, 203 (Fla. 5th DCA 1993).
64
   Kim v. Jung Hyun Chang, 249 So. 3d 1300, 1305 (Fla. 2d DCA 2018) (alterations omitted) (quoting Kraeer
Funeral Homes, Inc. v. Noble, 521 So. 2d 324, 325 (Fla. 4th DCA 1988)).
65
   Debtor’s Ex. 16 at 48.

                                                   16
       Case 6:20-bk-01346-KSJ            Doc 744      Filed 08/20/21       Page 17 of 18




        Guan obviously has numerous and serious physical and mental challenges. Her

divorce and attendant litigation may have scarred her. And her sensitivity may have

aggravated her stress level. But courts do not look at the individual claimant’s fragility

in assessing the severity of an alleged injury. “[T]he subjective response of the person

who is the target of the actor’s conduct does not control the question of whether the

tort occurred.”66

        Here, Debtor’s only action was to sue Guan in state court instead of first going

to arbitration over her compliance with Debtor’s landscaping regulations. In no way

does this constitute an intentional infliction of emotional distress. Guan fails to state a

claim for intentional infliction of emotional distress

        Guan has established no damage claim against Debtor under Claim 5-2.

Debtor’s objection67 to Claim 5-2 is sustained. Claim 5-2 is disallowed.

                           Guan’s Post Trial Motion for Additional Testimony

        Guan recently filed a motion seeking to introduce additional testimony at a

continued trial on her two claims.68 She wants her attorneys and doctors to testify in

person and requests Debtor’s attorneys testify to substantiate the fees they charged in

the State Court Lawsuit. No additional evidence is required.




66
   Southland Corp., 522 So. 2d at 1056.
67
   Amended Omnibus Objection to Allowance of Claims 4-3 and 5-2 Filed by Alice Guan, Doc. No. 313.
68
   Doc. No. 732. The motion is titled: Motion to Have Previous Attorneys Appear in Trial to Testify for the
Counterclaim and to Testify to the Emails and Work Products and Invoices for the Complaint, Motion for Court
to Obtain Affidavits from Doctor Scott Farmer and Dr. Maria Loranzo on the Medical Services They Provided
and for Them to Appear in Trial to Testify in the Counterclaim, and Motion to Subpoena Debtor for Its
Attorneys’ Fees and Cost Incurred and Paid in the State Case, and Motion for All of My Fees and Cost.

                                                    17
      Case 6:20-bk-01346-KSJ      Doc 744    Filed 08/20/21   Page 18 of 18




       Guan’s attorneys’ fees and costs were allowed without reduction, unless the fees

were for work for which she has no entitlement for reimbursement, i.e., the work was

completed before the litigation started, was to prosecute her affirmative claims against

Debtor, or to represent her during the bankruptcy. So, the amount charged by Debtor

for similar work is irrelevant.

       And the Court need receive no evidence from Debtor’s medical professionals or

hear observations from her attorneys on her physical and mental challenges because

all of Guan’s other affirmative claims against Debtor were baseless and, as a matter of

law, fail to state a claim. Guan’s motion for additional testimony is denied.

                                      Conclusion

       Claim 4-3 is allowed for $377,496.60 for the reasonable fees and costs associated

with the State Court Lawsuit. Claim 5-2 is disallowed. A separate order consistent

with this Memorandum Opinion shall issue.

                                         ###

Attorney Daniel A. Velasquez will serve a copy of this Order on interested parties who
are non-CM/ECF users and file a proof of service within 3 days of entry of the Order.




                                            18
